
	

113 S877 IS: Veterans Affairs Research Transparency Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 877
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to allow
		  public access to research of the Department, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Affairs Research
			 Transparency Act of 2013.
		2.Public access to
			 Department of Veterans Affairs research and data sharing between
			 Departments
			(a)Establishment
			 of Internet websiteThe
			 Secretary of Veterans Affairs shall make available on an Internet website of
			 the Department of Veterans Affairs available to the public the
			 following:
				(1)Data files that contain information on
			 research of the Department.
				(2)A data dictionary on each data file.
				(3)Instructions for how to obtain access to
			 each data file for use in research.
				(b)Public access
			 to manuscripts on Department funded research
				(1)In
			 generalBeginning not later
			 than 540 days after the date of the enactment of this Act, the Secretary shall
			 require, as a condition on the use of any data gathered or formulated from
			 research funded by the Department, that any final, peer-reviewed manuscript
			 prepared for publication that uses such data be submitted to the Secretary for
			 deposit in the digital archive established under paragraph (2) and publication
			 under paragraph (3).
				(2)Establishment
			 of digital archiveNot later than 540 days after the date of the
			 enactment of this Act, the Secretary shall establish a digital archive
			 consisting of manuscripts described in paragraph (1).
				(3)Public
			 availability
					(A)Availability of
			 archiveThe Secretary shall
			 make the digital archive established under paragraph (2) and the contents of
			 such archive available to the public via a publicly accessible Internet website
			 at not cost to the public.
					(B)Availability of
			 manuscriptsThe Secretary shall ensure that each manuscript
			 submitted to the Secretary under paragraph (1) is available to the public under
			 subparagraph (A) not later than one year after the official date on which the
			 manuscript is otherwise published.
					(4)Consistent with
			 copyright lawThe Secretary
			 shall carry out this subsection in a manner consistent with applicable
			 copyright law.
				(5)Annual
			 report
					(A)In
			 generalNot later than one
			 year after the date the Secretary begins making manuscripts available to the
			 public under this subsection and not less frequently than once each year
			 thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the implementation of this subsection during the
			 most recent one-year period.
					(B)ContentsEach
			 report submitted under subparagraph (A) shall include for the period of the
			 report:
						(i)The
			 number of manuscripts submitted under paragraph (1).
						(ii)The titles of
			 such manuscripts.
						(iii)The authors of
			 such manuscripts.
						(iv)For each such
			 manuscript, the name and issue number or volume number, as the case may be, of
			 the journal or other publication in which such manuscript was published.
						(c)Recommendations
			 for data sharing between Department of Veterans Affairs and Department of
			 DefenseNot later than one
			 year after the date of the enactment of this Act, the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee established by section
			 320(a) of title 38, United States Code, shall submit to the Secretary of
			 Veterans Affairs and the Secretary of Defense options and recommendations for
			 establishment of a program for long-term cooperation and data-sharing between
			 and within the Department of Veterans Affairs and the Department of Defense to
			 facilitate research on outcomes of military service, readjustment after combat
			 deployment, and other topics of importance to the following:
				(1)Veterans.
				(2)Members of the Armed Forces.
				(3)Family members of veterans.
				(4)Family members of members of the Armed
			 Forces.
				(5)Members of communities that have a
			 significant population of veterans or members of the Armed Forces.
				
